Citation Nr: 9935758	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-09 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE


Whether a request for waiver of recovery of an overpayment of 
Dependents' Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $781.07 was timely filed.



ATTORNEY FOR THE BOARD


L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran's period of active service has not been verified 
in connection with this appeal.  The appellant is the 
veteran's spouse.  Her appeal ensues from a December 1997 
determination of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota.


REMAND

The issue before the Board of Veterans' Appeals (Board) is 
whether the appellant submitted a waiver request within 180 
days of being notified that an overpayment of Chapter 35 
benefits had been created.  An application for waiver of 
recovery of an overpayment of any benefit will be considered 
only if received within 180 days following the date of notice 
by the VA to the debtor of an indebtedness and of a right to 
request a waiver.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.963(b)(2) (1999).

In October 1995, the RO received a VA Form 22-5490 
(Application for Survivors' and Dependents' Educational 
Assistance) from the appellant indicating that she expected 
to enter an educational program at Everett Community College 
in September 1995.  In February 1996, the RO received two VA 
Forms 22-1999 (Enrollment Certification) from the appellant 
certifying her enrollment in an educational program from 
January 3, 1996 to March 22, 1996, and from April 1, 1996 to 
June 14, 1996.  According to a VA Form 22-8945 (Education 
Award), the RO sent the appellant a check on February 15, 
1996 to cover costs of the aforementioned enrollment period.  
In March 1996, the RO received a VA Form 22-1999b (Notice of 
Change in Student Status) from the appellant indicating that 
she did not attend her classes during the winter term.  As 
the RO had already sent the appellant a check by the time it 
received this notice, an overpayment of Chapter 35 
educational assistance benefits resulted.  

In a Statement of the Case issued in April 1998, the RO 
indicated that it first notified the appellant of the 
overpayment that resulted by letter dated March 22, 1996.  
However, the letter to which the RO refers is not currently 
contained in the claims folder.  In addition, there is no 
other contemporaneous evidence in the claims folder to 
corroborate that such notice was sent to the appellant at her 
proper address.  Inasmuch as this case hinges on whether the 
appellant's request for waiver was submitted in a timely 
manner, the Board finds that it is crucial to determine 
whether the RO sent the alleged letter to the appellant at 
the appropriate address and whether the letter informed the 
appellant of her appellate rights and the 180 day time limit 
for filing a request for waiver.

Moreover, the VA Office of Financial Policy has recent 
changed the procedures for waiver requests referred by VA 
Veterans Benefits Administration (VBA) Debt Management Center 
(DMC) to the Committee on Waivers and Compromises.  See OF 
Bulletin 99.GC1.04 (May 14, 1999).  Currently, with regard to 
waiver decisions involving a debt under the DMC's 
jurisdiction where timeliness of the waiver request is at 
issue, DMC is to provide: (1)  verification in the form of a 
signed, written certification from the DMC management 
identifying the date of dispatch of the initial notice of 
indebtedness and right to request waiver; (2)  a printout of 
the screen from the Centralized Accounts Receivable Online 
System (CAROLS) that indicates the date of dispatch of the 
DMC's initial notice to the debtor with a statement that 
explains the details of the screen and a copy of the type of 
form letter sent to the debtor; and (3)  a copy of any 
correspondence received from the debtor in response to the 
initial notice of indebtedness and right to request waiver.  
The Committee is to make the written declaration, the CAROLS 
screen printout (with the statement of explanation), the copy 
of the VA form letter sent to the debtor, and the copy of the 
debtor's response a part of the permanent record.  As the 
record stands, the only evidence included in the claims 
folder is a copy of correspondence received from the debtor 
purportedly in response to the initial notice of 
indebtedness. 

To ensure that the appellant is afforded due process of law, 
this case is REMANDED to the RO for the following 
development:

1.  The RO should, to the extent 
possible, obtain from the DMC (1)  
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver; and (2)  a printout of 
the screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notice to the appellant 
with a statement that explains the 
details of the screen and a copy of the 
type of form letter sent to the 
appellant.  In the event that any of the 
requested information is unavailable, the 
RO should associate with the education 
folder some documentation/confirmation 
that indicates that a letter, which 
informed the appellant of the overpayment 
at issue and her appellate rights 
regarding a request for waiver, was sent 
to her at her address of record at the 
time. 

2.  Thereafter, the RO should review the 
additional evidence and readjudicate 
whether the appellant's request for 
waiver of recovery of the Chapter 35 
overpayment was timely filed.  If it is 
determined that a timely waiver request 
was filed, the RO should ensure that all 
subsequently indicated development is 
accomplished.  If the decision remains 
adverse to the appellant, the RO should 
provide the appellant a Supplemental 
Statement of the Case and afford her an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to develop further the 
appellant's claim, and the Board does not intimate any 
opinion, favorable or unfavorable, as to its merits. The 
appellant is free to submit any additional evidence she 
desires to have considered in 
connection with her current appeal.  However, she is not 
required to act unless otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



